Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 1 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 2 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 3 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 4 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 5 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 6 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 7 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 8 of 9
Case 20-50947-grs   Doc 31   Filed 09/24/20 Entered 09/24/20 16:45:54   Desc Main
                             Document      Page 9 of 9
